Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 30, 2016

The Court of Appeals hereby passes the following order:

A17D0010. HENRY LOUIS DOBBS v. THE STATE.

      Henry Louis Dobbs pled guilty to possession of cocaine with intent to
distribute. He later filed a “Motion for Intent for Mandamus,” in which he “put [the
trial court] on notice of his intent to file a mandamus” if the court did not rule on his
pending extraordinary motion for new trial “within a reasonable time.” The trial court
denied the motion, ruling that it was “advisory in nature as to [Dobbs’s] contemplated
future action and as such d[id] not present a current justiciable controversy.” Dobbs
filed an application for discretionary appeal of that ruling in the Supreme Court,
which transferred the matter here.
      “A controversy is justiciable when it is appropriate for judicial determination.
It must be definite and concrete, touching the legal relations of parties having adverse
legal interests, rather than being hypothetical, abstract, academic or moot.” Carlock
v. Kmart Corp., 227 Ga. App. 356, 361 (3) (a) (489 SE2d 99) (1997) (punctuation
omitted). Here, Dobbs’s motion did not seek any relief from the trial court; it merely
informed the court that he might seek mandamus relief in the future. Accordingly,
this application raises only hypothetical questions and does not involve any actual
controversy. “We are a court for the correction of errors, however, and are not
authorized to issue an advisory opinion about a potential error a trial court may make
in the future.” Wright v. Waterberg &c., 330 Ga. App. 508, 512 (4) (767 SE2d 513)
(2014); see also Dempsey v. Gwinnett Hosp. System, 330 Ga. App. 469, 475 (3) (765
SE2d 525) (2014) (dismissing appeal that sought advisory opinion). This application
is therefore DISMISSED.


                                      Court of Appeals of the State of Georgia
                                                                           08/30/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.